DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 09 April 2021 to the previous Office action dated 11 February 2021 is acknowledged.  Claims 1-17 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9 and 14-17) in the reply filed on 09 April 2021 is acknowledged.  The traversal is on the ground(s) that Group II is a method of using rather than making, no example of a process without pigmenting for Group III is provided, and Groups II and III are capable of use together.  This is not found persuasive because Group II recites a “method for producing a composite powder”, and every claim except for one in Group I is directed to a composite powder.  Furthermore, use of the composite powder for UV shielding rather than pigmenting is exemplified in claim 14 of Kuramoto et al. (US 2016/0000676 A1; published 07 January 2016).  Moreover, related processes distinctness can be shown when the inventions are either not capable of use together or can have a materially different design, mode of operation, function, or effect per MPEP 806.05(j), and in the instant case the processes have a materially different design and function in that they have different steps and one is a process of making and the other is a process of using.

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected processes, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 April 2021.
	Claims 1-9 and 14-17 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "type" in claims 16-17 is a relative term which renders the claims indefinite.  The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what “type” is intended to convey, per MPEP 2173.05(b)(III)(E).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto et al. (US 2016/0000676 A1; published 07 January 2016).
	Kuramoto et al. discloses a solid powder foundation cosmetic composition comprising 5 wt% of a component A powder of Production Example 1; and component B comprising talc, mica, and zinc oxide (Example 2; Table 1-1; paragraph [0066]) wherein the N-medium-chain-acyl basic amino acid powder of Production Example 1 (i.e., component A) is mixed with the inorganic powder (i.e., component B) in a mixer and pressed to give a solid powder foundation (i.e., pressed powder, solid foundation) (paragraph [0067]) wherein Production Example 1 is Nε-monooctanoyl-L-lysine powder (paragraph [0053]) wherein component B may be coated with component A (paragraph .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al.
Kuramoto et al. discloses a solid powder foundation cosmetic composition comprising 5 wt% of a component A powder of Production Example 1; and component B comprising talc, mica, and zinc oxide (Example 2; Table 1-1; paragraph [0066]) wherein the N-medium-chain-acyl basic amino acid powder of Production Example 1 (i.e., component A) is mixed with the inorganic powder (i.e., component B) in a mixer and pressed to give a solid powder foundation (i.e., pressed powder, solid foundation) (paragraph [0067]) wherein Production Example 1 is Nε-monooctanoyl-L-lysine powder (paragraph [0053]) wherein component B may be coated with component A (paragraph [0051]) wherein the cosmetic composition may be used as a face (i.e., foundation) primer or face powder (paragraph [0049]).
Regarding claim 3, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as coating the prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition as discussed above wherein the Nε-monooctanoyl-L-lysine component A coats the inorganic powder component B, with a reasonable expectation of success.
Regarding claim 15, although Kuramoto et al. does not disclose a specific embodiment that explicitly describes the Nε-monooctanoyl-L-lysine as component A used in a foundation primer, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kuramoto et al. as discussed above and to make the composition as discussed above using Nε-monooctanoyl-L-lysine component A and inorganic powder component B as a face (i.e., foundation) primer, with a reasonable expectation of success.

Claims 1-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. as applied to claims 1-4, 7-8, and 14-17 above, and further in view of Yoshikawa et al. (US 2015/0099122 A1; published 09 April 2015).
Kuramoto et al. is relied upon as discussed above.
Kuramoto et al. does not disclose average particle size, specific surface area, or plate form as in claims 5-6.
Yoshikawa et al. discloses zinc oxide powder (title) wherein the zinc oxide particles are plate-like with average particle diameter of 1-5 µm and specific surface 2/g (paragraph [0024]) wherein such zinc oxide powder is used in cosmetics (paragraph [0039]).
A person of ordinary skill in the art before the effective filing date of the claimed invention could have combined the teachings of Kuramoto et al. and Yoshikawa et al. by substituting the zinc oxide powder of Yoshikawa et al. as discussed above for the zinc oxide powder in the composition of Kuramoto et al., with a reasonable expectation of success, with the predictable result of forming a solid powder foundation cosmetic composition, given that the zinc oxide of Yoshikawa et al. is used in cosmetics.  See MPEP 2143(I)(B).

Claims 1-4, 7-9, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (U.S. Patent No. 4,640,943; issued 03 February 1987).
Meguro et al. discloses an inorganic composition of improved characteristics comprising a particulate (i.e., powder) inorganic substance whose surface is modified (i.e., coated) by an N-acylated lysine (claim 1) wherein the N-acylated lysine may be Nε-octanoyl-lysine or Nε-lauroyl-lysine or mixtures thereof (claim 5) wherein the composition is in a cosmetic formulation (claim 6) wherein the inorganic substance may be talc, zinc oxide, mica, or silica (claim 7) wherein the basic amino acid (e.g., lysine)
may be optically active (column 7 lines 33-34) such as L-lysine (Examples 1-9) wherein the amount of the fatty acid salt of the basic amino acid (e.g., Nε-octanoyl-lysine) is 0.1-10 wt% based on the amount of the inorganic substance (i.e., (0.1/100.1)x100% to (10/110)x100% = about 0.1-9 wt% based on the total mass of the composition) (column 
	Although Meguro et al. does not disclose a specific embodiment comprising Nε-octanoyl-L-lysine, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Meguro et al. as discussed above and to make the composition of Meguro et al. comprising powder of talc, zinc oxide, mica, or silica surface modified/coated with about 0.1-9 wt% Nε-octanoyl-L-lysine or a mixture of Nε-octanoyl-L-lysine and Nε-lauroyl-L-lysine in a cosmetic formulation of face powder, solid powder, foundation, or solid foundation, with a reasonable expectation of success.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 4,640,943.
prima facie obvious per MPEP 2144.09(II).

Claims 1-2, 4, 7-8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,195,127.
Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims do not specify L-lysine in the Nε-octanoyl-lysine, stereoisomers and mixtures thereof are prima facie obvious per MPEP 2144.09(II).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617